Citation Nr: 1645490	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-26 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include rosacea of the face, to include as due to Agent Orange.

2.  Entitlement to service connection for a cervical spine disability, to include as due to or aggravated by shoulder disorders.

3.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from April 1968 to October 1989.

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran appeared and testified at a hearing before the undersigned Veteran's Law Judge (VLJ) in June 2012.  A transcript of the hearing is contained in the record.

These issues were previously before the Board in July 2014.  In that decision, the Board granted entitlement to service connection for right knee arthritis, and denied entitlement to service connection for diabetes mellitus.  The Board additionally remanded the claim on appeal here for additional development, to include requests for additional treatment records and VA examinations.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has not expressly raised, and the record has not reasonably raised that his service-connected disabilities render him unemployable.  The record indicated he was employed fulltime as a security officer.  Therefore, the issue of TDIU is not addressed in this remand.

The issue(s) of entitlement to service connection for a cervical spine disorder and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his seborrheic dermatitis of the head and face had onset in service.


CONCLUSION OF LAW

Service connection for seborrheic dermatitis of the head and face is warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter provided in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with these issues given the fully favorable nature of the Board's following decision.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases" listed in 3.309.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  Rosacea/dermatitis are not chronic diseases as listed in 38 C.F.R. § 3.309.  

The Veteran contends that he currently has a skin disorder as a result of his military service.  He has stated that his skin disorder started in service (direct service connect) and he has argued that it is the result of exposure to Agent Orange (presumptive service connection).  The Board will resolve reasonable doubt in the Veteran's favor and finds that his current skin disorder began in service; as service connection is being granted on a direct basis, the Board will omit an analysis based on his presumptive claim.  Notably, the Veteran's claim for diabetes mellitus was denied in a 2014 Board decision, in part, due to a lack of evidence of exposure to Agent Orange/herbicides.

During his June 2012 Board hearing, the Veteran testified that his "rosacea was a type of psoriasis" and this was confirmed by a private physician, Dr. Wolfe.  The Veteran last received treatment from Dr. Wolfe in 2011.  He stated his symptoms of rosacea began in service.  He described his skin condition as the skin around his "eyes and nose and parts of his mouth get red like they're angry and then it's kind of blotchy."  He stated his skin was inflamed and other times it will be flaky and scaly.  He stated that this will also occur inside his mouth.  He indicated that his flares of skin problems lasted for as little as a few days to as long as a couple of weeks.  He first noticed the skin irritation in service and he assumed that it was due to exposure to weather on the ship, or that you had to wear "face masks and stuff."  He could not recall an initial time that it happened, and assumed it was probably gradual onset, but that he first noticed it during his service.  

The Veteran's service treatment records include some skin complaints.  In March 1983, the Veteran was seen for itchy skin on his legs for several months.  He was noted to have "xerosis, asteatosis" on his lower legs.  He was told to switch soaps and to decrease his use of soap on that area.  He was also given a topical cream and a shampoo for "mild seborrheic dermatitis."  Although he was provided a shampoo, the record did not describe any skin irritation of the face or head.

In June 1985, the Veteran's hands were noted to have blisters and desquamation of the skin, which was thought to be due to irritant dermatitis.  He was given what appears to be a topical corticosteroid.  

In May 1968, the Veteran developed the usual prodromal symptoms of rubella and a rash on the day of admission.  The Veteran lists this rash as a "skin disease" when reporting his medical history during evaluations throughout service, and he described his "skin disease" as "the measles."

In March 1987, the Veteran was noted to have itching legs for the past week with a history of chronic dermatitis, with response to "Triam cream."  He had multiple areas of excoriation on his lower legs and he was diagnosed with chronic dermatitis.

In February 1989, the Veteran was seen by a dermatologist for possible contact dermatitis due to a leg brace.  The evaluation showed a pruritic rash on the left knee, which started four months prior.  He was diagnosed with contact dermatitis and given a cream for treatment.  

The private and VA treatment records contained in the Veteran's record do not include complaints of a rash or other skin condition/irritation.  On the limited full physical evaluations provided by the VA the Veteran's skin was normal.

In August 2014, the Veteran was afforded a VA skin examination.  The Veteran stated he had a skin condition for many years, which developed on his face as a red, scaly rash.  He stated that the rash would come and go, but that it began in service.  He stated he treated it with steroid and moisturizing creams.  He also reported a history of lesions in his mouth, which the examiner thought sounded like "aphthae or canker cores, which come and go."  The Veteran reported being treated with topical corticosteroids for less than six weeks in the past 12 months.  On physical examination, the Veteran had less than 5 percent of his total body area and less than 5 percent of his exposed skin demonstrating dermatitis.  The examiner noted the Veteran had facial seborrhea, which was mild during the examination, and a history of aphthous lesions in the mouth that he stated began in service.  The examiner noted that he could not confirm this statement with service treatment records.  

Here, the Veteran was treated for some skin ailments in service.  He had chronic dermatitis of his lower legs, contact dermatitis of his left knee due to a knee brace, and possibly irritant dermatitis to his hands.  He also had cysts removed from his face.  The service treatment records also contain a diagnosis of mild seborrheic dermatitis from March 1983.  The short record did not include a description of the location of the mild seborrheic dermatitis, but the Veteran was given a shampoo for treatment.  The 2014 VA examiner has diagnosed the Veteran with mild seborrheic dermatitis of the face.  The Veteran has stated that he first noticed his skin condition on his face in service, and that, like most skin disorders, the irritation comes and goes.  

Given that he was treated in service for mild seborrheic dermatitis, he has complained of on and off facial skin irritation from service to the present, and the 2014 VA examiner diagnosed mild facial seborrheic dermatitis, the Board will resolve reasonable doubt in the Veteran's favor, and finds that entitlement to service connection for seborrheic dermatitis is warranted.  

The Board notes that the Veteran sought service connection for rosacea of the face; however, the evidence of record does not include a medical diagnosis of rosacea.  The Veteran has stated that a private physician diagnosed him with rosacea and psoriasis (that his rosacea was a kind of psoriasis).  Medical records pertaining to the private dermatologist are not of record, and a diagnosis of rosacea and psoriasis are not of record.  As such, the Board's is granting entitlement to service connection for seborrheic dermatitis, as this condition was diagnosed during the 2014 VA examination, and was diagnosed in service.


ORDER

Entitlement to service connection for seborrheic dermatitis of the face and head is granted.


REMAND

Cervical Spine

The Veteran argues that he is entitled to service connection for a cervical spine disorder due to his service aboard destroyers for 12 of his 22 years of service.  He argued that the "rough rides" on ship caused him to fall on many occasions and that injured his shoulders, and likely injured his neck.  The Veteran is service connected for right and left shoulder conditions.  His service treatment records do not include treatment for or complaints of neck symptoms.  

A March 2003 treatment record from private physician E.J.M. noted the Veteran was seen by Dr. P. for his neck pain, "in the past."  His neck pain was treated conservatively in the past, but recently left arm radiculopathy had started.  Dr. E.J.M. referred the Veteran back to the doctor that provided prior "therapy;" however, that doctor was not specifically named in the record.

In May 2009, a record from Seacoast Orthopedic noted the Veteran had not previously been treated for his current complaint of left shoulder pain, but that the Veteran was "known to have a chronic and recurring degenerative cervical disc disease."  

In July 2011, private physician E.J.M. noted the Veteran has a history of multiple herniated disks in the area of the cervical spine.  He "reports that he had been on several destroyers for 20 years in the Navy.  This certainly could have contributed to the outcome of the above injuries resulting in the significant radiculopathy affecting the left side of the upper torso and arm."  It was noted the Veteran had seen a neurosurgeon regarding the radiculopathy.  The Veteran was noted to see a Dr. E.T. for orthopedic care.

In the prior 2014 Board remand, the Board directed the RO to request that the Veteran provide releases or copies of pertinent private treatment.  The RO requested that information and evidence from the Veteran in a September 2014 letter.  The Veteran and his representative did not respond to that request.  Currently, the record does not contain treatment records from Seacoast Orthopedic, Dr. P., or Dr. E.T. regarding the Veteran's cervical spine treatment prior to 2011.  As the claim is being remanded, a second attempt to obtain releases or copies of the Veteran's private treatment will be made.

Additionally, in 2014 the Board directed the RO to provide the Veteran with a VA cervical spine examination which included nexus opinions regarding direct and secondary service connection.  The 2014 VA examiner provided negative direct service connection nexus opinions, but did not address the Board's request for an opinion as to whether the Veteran's service-connected shoulder disorders caused or aggravated his cervical spine disorder.   As such, the claim must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  On remand, the Veteran must be afforded an additional examination.

Heart Disease

The Veteran contends that his current heart disease began in service, as demonstrated by his hyperlipidemia (direct service connection), or is a result of exposure to Agent Orange in service (presumptive service connection).

The Veteran testified during his Board hearing that he was diagnosed with high cholesterol in service, and that he suffered his first heart attack in 1994, with a second heart attack in 2001.  He stated that Dr. E.J.M. had noted his issues with his "cholesterol and stuff" after service, but that the Navy had never addressed any heart problems.  He appeared to argue that since he had a heart attack in 1994, that his coronary artery disease must have been going on during service.

In August 2014, the Veteran was afforded a VA heart examination.  During the examination, the Veteran contends that the "Navy should have warned him about cholesterol and hypertension and his smoking and did not, and is thereby in some way responsible for his ischemic heart disease."  The examiner noted the Veteran did not have a service treatment record for hypertension, high lipids, or diabetes.  The examiner noted that atherosclerosis has multiple causes.  It is associated with a history of elevated lipids, hypertension, diabetes and tobacco abuse.  The examiner noted that there was "no history of direct service connection for any of these disorders in this veteran."  The Veteran wished to contend that his heart condition was related to a lack of awareness of risk factors and ignorance promulgated by the Navy during his service.  The examiner opined that there was "no evidence to support his claim, and that his ischemic heart disease, which fortunately is stable and not a problem at present, is not service connected."  The Board notes that service connection is not available for "elevated lipids" or "tobacco abuse."

The Veteran's service treatment records include a June 1988 statement on his medical history evaluation that the Veteran was having "palpitations with increased exercise, but with no associated chest pain or shortness of breath."  He was told to be evaluated by sick call, but the Board could not find a record of such an evaluation.  Additionally, during his June 1988 and October 1987 medical evaluations the Veteran was noted to have been given education regarding his hypercholesterolemia.

In July 1988, the Veteran had a "patient education" consultation regarding the elevated cholesterol that was noted during his physical evaluation.  He was noted to have high cholesterol (264) on physical examination and with a prior work up in 1987.  His family history was noted to be negative for coronary artery disease and diabetes.  He was noted to have a 15-year one pack of cigarettes per day smoking habit.  He was on a calorie restricted diet for desired weight loss but not following a routine exercise program.  His blood pressure was within normal limits.  The physician discussed the significance of increased cholesterol in relation to cardiovascular function, the role of diet, exercise and smoking in picture with increased cholesterol levels and general cardiovascular health, and provided literature to the Veteran outline the detrimental effects of high cholesterol levels, measures to lower levels and the benefits of regular exercise.  The physician noted that the Veteran appeared to understand the need to lower his cholesterol level.

During his September 1989 retirement evaluation, the evaluator suggested that the Veteran follow-up with a care provider for his increased cholesterol levels on discharge.  This is contained in the "recommendations" portion of the written evaluation.  The Veteran's cholesterol in 1989 (the month is not legible) was noted to be high on a laboratory report, at 311.  In September 1989, he had an "otherwise normal ECG." 

In October 2016, the Veteran's representative noted that the 2014 examiner did not address the Veteran's in-service hyperlipidemia in his opinion that the Veteran's heart disease began in service.  The Board finds the opinion and rational provided by the 2014 examiner to be inadequate upon which to base a determination as the opinion did not address the Veteran's in-service risk factors for heart disease, and did not address whether heart disease diagnosed in 1994 (subsequent to a myocardial infarction) was likely to be present but undiagnosed in 1989.  On remand, a new VA examination must be provided.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide information and releases for private treatment providers for the Veteran's cervical spine disorder and heart disease.  Private treatment providers noted in the record include:  Seaside Orthopedics, Dr. Pugsley, Dr. Eric Thompson, and Dr. Edward J. McDermott.  

2.  Obtain any and all relevant VA treatment records since 2014. 

3.  Schedule the Veteran for a VA neck examination.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current cervical spine disorders are a result of or were incurred in service?

b)  Is it at least as likely as not (50/50 probability or greater) that the Veteran's current cervical spine disorders are due to or aggravated by his service-connected shoulder disabilities?  If the examiner determines that his cervical spine disorder is aggravated by his bilateral shoulder disabilities, then attempt to provide a baseline severity for the cervical spine prior to aggravation. 

The examiner must provide a complete rationale/explanation for all opinions provided.

4.  Schedule the Veteran for a VA heart examination to determine the etiology of his current heart disease.  After a review of the record, and interview and examination of the Veteran, the examiner should answer the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current heart disease is due to or began during his military service?  Address the Veteran's in-service high cholesterol, smoking, and complaint of palpitations in rendering this opinion.

	a) Do the in-service findings of hyperlipidemia/high cholesterol indicate that the Veteran's heart disease began in service?

	b) Does the Veteran's myocardial infarction in 1995 indicate that the Veteran's heart disease was present but undiagnosed when he discharged from service in 1989?

The examiner must provide a complete rationale/explanation for all opinions provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


